Citation Nr: 1045289	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  10-36 918	)	DATE
	)
	)


THE ISSUES

1.  Whether the September 20, 1978, decision of the Board that 
denied entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disability (TDIU) should be revised or reversed on the 
basis of clear and unmistakable error.  

2.  Whether the November 2, 1983, decision of the Board that 
denied entitlement to a TDIU should be revised or reversed on the 
basis of clear and unmistakable error.  

3.  Whether the August 30, 1989, decision of the Board that 
denied entitlement to a TDIU should be revised or reversed on the 
basis of clear and unmistakable error.  

(The issue of entitlement to an effective date prior to March 1, 
1990 for the award of a TDIU is addressed in a separately 
docketed Board decision.)


APPEARANCE AT ORAL ARGUMENT

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service in the United States Marine 
Corps from April 1965 to June 1970.  His honorable service 
included tours-of-duty in the Republic of Vietnam where he earned 
the Bronze Star with Combat V, multiple Air Medals, and the 
National Defense Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on the appellant's 
testimonial motions of June 2010 alleging clear and unmistakable 
error in previous Board decisions.  Specifically, in his 
testimonial motion, the appellant stated that error had been 
committed by the Board in its September 20, 1978, November 2, 
1983, and August 30, 1989, decisions.  A copy of the transcript 
of the June 2010 Board hearing before the undersigned is of 
record

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 
7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In September 20, 1978, November 2, 1983, and August 30, 1989 
decisions, the Board denied the appellant's claim for a TDIU.  

2.  The appellant has not adequately set forth allegations of 
clear and unmistakable error in the September 20, 1978, November 
2, 1983, and August 30, 1989, decisions of the Board, nor the 
legal or factual basis for such allegations of error, and why the 
result would have been manifestly different but for the errors.  
Moreover, the appellant has not shown that the correct facts, as 
they were known at the time, were not before the Board, or that 
the statutory or regulatory provisions extant at the time, were 
incorrectly applied.


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the September 20, 
1978, Board decision, which denied entitlement to a TDIU, on the 
basis of clear and unmistakable error, have not been met.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 
20.1403, 20.1404 (2010).

2.  The criteria for revision or reversal of the November 2, 
1983, Board decision, which denied entitlement to a TDIU, on the 
basis of clear and unmistakable error, have not been met.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404.

3.  The criteria for revision or reversal of the August 30, 1989, 
Board decision, which denied entitlement to a TDIU, on the basis 
of clear and unmistakable error, have not been met.  38 U.S.C.A. 
§ 7111; 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

As a preliminary matter, while the Board is generally required to 
address the Veterans Claims Assistance Act of 2000 (VCAA), the 
Board notes that it is not necessary to discuss the VCAA in 
connection with the appellant's Motion in this case.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions of the VCAA do not 
apply to a claim based on an allegation of clear and unmistakable 
error in a previous Board decision.  See Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc).  The Court held that an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process."  Livesay, 15 
Vet. App. at 178.  An allegation of clear and unmistakable error 
does not represent a "claim", but rather is a collateral attack 
on a final decision.  It involves a legal challenge to a prior 
Board decision and does not involve acquiring or submitting any 
additional evidence.  Therefore, the provisions of the VCAA are 
not for application in the adjudication of the issue of clear and 
unmistakable error in a prior final Board decision.

II.	Factual Background and Legal Analysis

A Board decision is final on the date stamped on the face of the 
decision.  38 C.F.R. § 20.1100 (2010).  A final Board decision is 
subject to review by the Board on motion alleging clear and 
unmistakable error.  38 U.S.C.A. § 7111(a); 38 C.F.R. § 20.1400.  
A motion alleging clear and unmistakable error in a Board 
decision is a matter of original jurisdiction with the Board.  
See 38 U.S.C.A. § 7111(e); 38 C.F.R. § 20.1402.  Motions alleging 
such error are not, except as otherwise provided, subject to 
rules relating to processing and disposition of appeals.  38 
C.F.R. § 20.1402.

Clear and unmistakable error is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at the 
time, were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a).  Moreover, the decision is to be based on 
the record and the law that existed when the challenged decision 
was made.  38 C.F.R. § 20.1403(b).

A clear and unmistakable error is one which, had it not been 
made, would have manifestly changed the outcome when it was made.  
The error cannot be clear and unmistakable unless it is 
absolutely clear that a different result would have ensued, but 
for the error.  38 C.F.R. § 20.1403(c).  The following do not 
constitute clear and unmistakable error:  (1) changed diagnosis; 
(2) failure to fulfill the duty to assist; or (3) a disagreement 
as to how facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d).  Clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  38 
C.F.R. § 20.1403(e).

The regulatory definition of clear and unmistakable error was 
based on prior rulings of the Court.  More specifically, it was 
observed in the notice of proposed rulemaking that Congress 
intended that VA adopt the Court's interpretation of the term 
"clear and unmistakable error."  Indeed, as was discussed in 
the notice of proposed rulemaking, 63 Fed. Reg. 27,534-36 (1998), 
the sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation of 
claims of CUE."  143 Cong. Rec. 1,567-68 (daily ed. Apr. 16, 
1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).  Thus, the Board is permitted to seek 
guidance as to the existence of clear and unmistakable error in 
prior Board decisions based on years of prior Court precedent 
regarding clear and unmistakable error, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The record reflects that the appellant is a former Marine who had 
over four years of active service in the Republic of Vietnam.  
The appellant's DD Form 214s show that he was a helicopter 
maintenance mechanic and a door crewman while in Vietnam.  The 
forms further indicate that for his service in Vietnam, he 
received the Bronze Star with Combat "V", the Air Medal with 
Bronze Star, the Vietnam Service Medal, the Vietnam Campaign 
Medal with 1960 Device, and the National Defense Service Medal.  
The forms also show that the appellant had three tours of duty in 
Vietnam.  

After the appellant was released from active duty in June 1970, 
the appellant did not request service connection for any type of 
disability, disorder, or condition that might have been related 
to or caused by or the result of his military service.  It was 
not until October 1974 that he submitted an initial claim to the 
VA for compensation benefits.  At that time, he requested service 
connection for a dermatological condition affecting his hands and 
feet.  No other condition was claimed on the VA Form 21-526, 
Veteran's Application for Compensation or Pension.  After 
undergoing a VA medical examination, in a December 1974 rating 
decision, the RO reviewed the results of that exam along with the 
appellant's service medical treatment records and determined that 
service connection was warranted for generalized dermatitis 
(dyshidrosis/eczematoid dermatitis).  A 30 percent disability 
rating was assigned, and the effective date was determined to be 
October 1, 1974 - the day that the claim was received at the RO.  

After the appellant was awarded service connection, he began 
seeking an evaluation in excess of 30 percent.  Although such an 
increase was denied, the record does show that he applied in 
1975, 1976, and 1977.  The claims folder shows that he obtained 
medical treatment from both private and VA doctors - none of whom 
indicated or suggested that the appellant might be suffering from 
an undiagnosed psychiatric disorder.  Moreover, none of the 
medical records suggest or insinuate that the appellant was 
suffering from a mental illness so severely that he did not 
understand the importance of submitting evidence or claims to the 
VA with respect to disabilities he might be suffering therefrom.  

In March 1978, the RO issued a rating action that concluded that 
while the appellant's service-connected dermatological condition 
was severe, that same condition did not prevent the appellant 
from obtaining and maintaining gainful employment.  The appellant 
was notified of that action and he appealed to the Board for 
review.  After reviewing the medical records and applying the law 
in effect at that time, the Board issued a decision on the merits 
of the appellant's claim.  This occurred in September 1978.  At 
that time, the Board found that the evidence did not support the 
appellant's claim for a total disability evaluation.  The Board 
noted the following at page 4:

It is realized that the [V]eteran has an 
employment handicap which is reflected by 
the evaluation assigned to his service-
connected skin disorder.  The findings 
attributable to his service-connected 
disorder, however, do not demonstrate at 
this time that he is precluded from 
engaging in all forms of substantially 
gainful work even in view of the fact that 
his past work experience has involved 
strenuous activities.  Although particular 
portions of the labor market may be closed 
to him, it is not shown that he is entirely 
precluded from all employment 
opportunities.  Therefore, a total rating 
for compensation based on individual 
unemployability is not warranted.

Although the Board did not grant the appellant a TDIU, it did 
however assign a 50 percent disability rating for the sole and 
single service-connected dermatological condition.  The appellant 
was notified of the Board's decision but he did not appeal the 
action nor did he request reconsideration of it.  Thus, that 
action became final.  

Two years later, in 1980, the appellant again came to the VA 
asking that his service-connected dermatological disability be 
assigned a rating in excess of 50 percent.  It is noted that in 
conjunction with his claim for benefits, the appellant underwent 
a VA Social and Industrial Survey in April 1980.  During that 
survey, it was discovered that the appellant had attended a 
community college and after completing college, he became a 
property manager.  The VA Clinical Social Worker finished the 
report with the following information:

[The Veteran] repeatedly emphasized during 
his interview that he is not asking for 
total unemployability, but only a 
recognition by the VA of the serious extent 
to which his life is affected by this 
service-connected condition. . . . At this 
same time, he feels that additional VA 
compensation would provide him with a 
financial cushion against the marked 
fluctuation of his income caused by his 
recurrent dermatitis.  

The Board would note that the VA social worker did not suggest 
that the appellant was suffering from any additional disability 
for which service connection might be warranted.  Moreover, the 
social worker did not indicate that the appellant lacked the 
understanding or comprehension to not file a claim for benefits.  

In a rating action issued in December 1980, the RO granted a 
TDIU, effective from June 14, 1980.  The RO also assigned a 60 
percent disability rating for his skin disorder.  The TDIU 
remained in effect until March 31, 1982.  Per a rating action 
issued in January 1982, the appellant's service-connected skin 
disorder was reduced from 60 to 10 percent disabling.  Because 
the disability was found to be only mildly debilitating, and 
since (as a result of the reduction), the appellant did not meet 
the minimum schedular requirements for a TDIU, the TDIU was 
discontinued effective March 31, 1982.  

The appellant was notified of this action and he subsequently 
appealed that January 1982 rating action.  Upon further review of 
the appellant's claim, the RO concluded that the evidence did not 
support a reduction to 10 percent of his disability evaluation.  
Instead, the RO found that a 50 percent rating more closely 
approximated the rating that should be assigned for the skin 
disorder.  It is further noted that the appellant notified the RO 
that he was no longer unemployed, but was once again working as a 
property manager.  See VA Form 21-6796, Rating Decision, November 
2, 1982.  

The Board then reviewed the claim and issued a decision on the 
merits in November 1983.  The Board found that while the 
appellant's skin disability was assigned the maximum schedular 
amount that could be granted, it found that the skin condition 
presented an "unusual disability picture for which there is no 
provision in the regular schedular criteria."  As such, the 
Board assigned a 70 percent rating on an extraschedular basis.  
With respect to the issue involving a TDIU, the Board reported 
that while the appellant's service-connected skin condition in 
and of itself did not make the appellant unemployable.  The Board 
further found that while the skin condition prohibited the 
appellant from being employed in a field that required him to be 
on his feet or to walk for extended periods of time, the 
disability did not preclude more sedentary employment.  As such, 
the Board denied the appellant's request for a TDIU.  The record 
reflects that the appellant was notified of this action; he did 
not request reconsideration of the Board's decision nor did he 
appeal the Board's decision to a federal court.  

In January 1986 after the appellant had undergone additional 
medical testing, the RO found that the appellant's skin 
disability had become less severe in the manifestations and 
symptoms produced by the condition.  Hence, the skin disability 
rating was reduced to 50 percent.  No mention was made at that 
time concerning the appellant's ability, or nonability, to work. 

The record contains a report of contact of the appellant with his 
Member of Congress.  The Congressman's office contacted the RO in 
May 1988.  On the report of contact sheet, there were two issues 
noted.  The first involved a claim by the appellant for an 
increased evaluation for his dermatological condition.  The 
second issue was a claim submitted by the appellant for 
entitlement to service connection for posttraumatic stress 
disorder (or an anxiety disorder) (PTSD).  Mention was not made 
concerning the appellant's employability.  

Following a review of the record, in an August 1988 rating 
decision, service connection was granted for PTSD.  A 30 percent 
disability rating was assigned.  The disability rating assigned 
to skin disability was not changed.  The RO further concluded 
that a TDIU was not warranted because the appellant had been 
employed as a full-time timber feller.  The Board reviewed the 
denial of the TDIU claim and issued a determination on the matter 
in August 1989.  The Board found that while the appellant may be 
occasionally unemployed, the underlying reason, per the Board, 
for that unemployment was not his service-connected skin or 
psychiatric disorder.  As such, the Board found that a TDIU was 
not warranted.  The appellant was notified of that action but he 
did not request reconsideration; moreover, he did not appeal his 
claim to a federal court.  Thus, that Board action became final.

Within one year of that Board action, the RO issued another 
rating action with respect to the appellant's claim involving a 
TDIU.  In April 1990, the RO assigned a higher disability 
evaluation for the appellant's service-connected psychiatric 
disorder.  It raised the disability rating from 30 to 50 percent.  
The disability rating for the skin disability remained the same.  
Finally, the RO concluded that the appellant's two service-
connected disabilities did not prevent him from obtaining and 
maintaining gainful employment.  Thus, a TDIU was denied.  The 
appellant was notified of that action and he then appealed to the 
Board for review.  

Subsequent to that appeal, the appellant, along with his 
psychiatrist, provided testimony before an RO Hearing Officer in 
July 1990.  During that hearing, the psychiatrist stated that the 
appellant's service-connected PTSD prevented the appellant from 
obtaining and maintaining gainful employment.  It was 
acknowledged that the appellant had suffered from a substance 
abuse problem, but the examiner suggested that the substance use 
was the appellant's method of coping with the symptoms and 
manifestations produced by the psychiatric disorder.  

The appellant then provided testimony before the Board in April 
1992 and the Board, after a review of the appellant's claims 
folder, issued a decision on the merits of the appellant's claim 
for a TDIU.  That decision was issued on October 7, 1992.  In 
that action, the Board concluded that the evidence did show that 
the appellant was prevented from obtaining and maintaining 
gainful employment.  As such, a TDIU was granted.  When it 
granted the appellant's request for a TDIU, the Board placed a 
great deal of weight on the psychiatrist's conclusion that the 
appellant's PTSD prevented the appellant from obtaining and 
maintaining gainful employment.  

The Board's action was returned to the RO for enactment.  The RO 
concluded that the effective date for the granting of the TDIU 
would be March 1, 1990.  This date was chosen because that was 
the date the RO concluded that the appellant was no longer 
employable.  It should be noted that prior to that date, the 
appellant had been working full time.  The appellant was notified 
of the RO's October 1992 action.  He did not appeal the 
assignment of the effective date of March 1, 1990.  The RO's 
October 1992 became final in October 1993.  

As noted above, the Board issued decisions on September 20, 1978, 
November 2, 1983, and August 30, 1989.  All three Board actions 
denied the appellant's claim for a total disability evaluation.  
A review of the claims folder indicates that, in each instance, 
the record that was reviewed by the Board was as follows:

September 20, 1978:  RO rating actions 
concerning the appellant's claim for 
service connection and, subsequently, an 
increased evaluation for a dermatological 
condition.  The appellant's assertions 
concerning the severity of the 
dermatological disorder and how it 
affected, or did not affect, his ability to 
maintain gainful employment.  The 
appellant's service medical treatment 
records and the post-service private and VA 
medical treatment records.  

November 2, 1983.  All of the above plus 
additional medical records, statements by 
the appellant, and evidence submitted by 
him.  

August 30, 1989.  All of the above plus 
additional medical records, statements by 
the appellant, and evidence submitted by 
him.  Also evidence showing that he was 
granted service connection for PTSD and the 
medical records indicating the severity and 
type of treatment he was receiving for said 
condition.  

The Board essentially concluded, in the first two decisions in 
1978 and 1983, that the appellant's service-connected disorder 
did not preclude him from obtaining and maintaining some type of 
gainful employment even if it was dissimilar from the type of 
employment he had previously performed.  In its third decision in 
1989, the Board acknowledged that the appellant's service-
connected dermatological and psychiatric disorders were disabling 
but found that they did not prevent him from obtaining some type 
of sedentary employment.  The Board further determined in all 
three decisions that the evidence of record did not support the 
appellant's claim for a TDIU.  

The appellant was notified in each instance of the Board's 
decision but he did not request reconsideration of that 
respective action.  Moreover, he did not appeal his claim to the 
federal circuit.  Hence, each decision became final.  

During the appellant's June 2010 Board hearing before the 
undersigned, the appellant claimed that each negative action by 
the Board contained clear and unmistakable error.  The appellant 
argued that the Board repeatedly erred when it failed to grant a 
TDIU when his respective claim was before the Board.  The 
appellant generally claimed that in each decision, the Board 
failed to recognize that he had been suffering from a near-
catastrophic psychiatric disorder, along with a skin disability, 
that totally prevented him from obtaining and maintaining gainful 
employment, and that these disorders existed since his discharge 
from the US Marine Corps.  The appellant further insinuated that 
the Board ignored certain medical records or that it discounted 
his service in Vietnam.  

The appellant also noted that error was committed when the Board 
failed to apply 38 C.F.R. §§ 1.773, 1.774, 3.3, 3.4, 3.5, 3.156, 
3.157, 3.323, 3.302, 3.326, 3.340, 3.341, 3.400, 4.6, 4.13, 4.15, 
4.21, 4.41, 4.42, 4.125, 4.128, 4.129, 4.130, 4.131, 4.132, 4.150 
and 38 U.S.C. §§ 503, 1702, 5110, 5902, and 5904.  Lastly, the 
appellant asserted that general error was committed when the 
Board did not grant a TDIU. 

The Board initially finds that the moving party's allegation of 
error in each of the Board decisions essentially relates as to 
how the Board weighed and evaluated the evidence that was before 
it.  A disagreement as to how the facts were weighed or evaluated 
does not constitute clear and unmistakable error.  In each 
instance, the Board decision reviewed all of the relevant 
evidence that could be obtained and was of record.  The Board 
further considered potentially negative and positive evidence to 
include statements made by the appellant and others with respect 
to his claim.  It would be further pointed out that it was not 
until many years later (circa 1988) that a doctor actually 
attributed any psychiatric disorder from which the appellant was 
then suffering therefrom to his military service or any incidents 
therein.  In the first two Board decisions in 1978 and 1983, the 
appellant was not even service-connected for two or more 
disabilities.  Each time, the Board weighed the evidence before 
it and reached its decision.  The appellant's allegations with 
respect to the Board decisions of September 1978, November 1983, 
and August 1989 are essentially a disagreement as to how the 
facts were weighed or evaluated, and do not constitute clear and 
unmistakable error.

Further, the moving party has not identified any specific finding 
or conclusion in each of the three Board decisions that was 
undebatably erroneous.  In addition, there is no indication that 
the correct facts, as they were known at the time, were not 
before the Board.  Moreover, at the time of the September 1978, 
November 1983, and August 1989 Board decisions, the Board was not 
precluded from relying upon its own medical judgment to support 
its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(holding that the Board cannot substitute its own medical 
judgment for that of medical professionals).  A medical member of 
the Board participated in each Board decision and was a signatory 
to the determination.  His signature signified his agreement with 
the conclusions that, even considering private and VA medical 
evidence, the evidence, with the application of generally 
accepted medical principles, did not demonstrate that the 
appellant was unable to obtain and maintain gainful employment 
and that his inability to do so was as a result of his service-
connected disorder(s).  See Bowyer v. Brown, 7 Vet. App. 549, 
552-53 (1995) (holding that the Board's position was 
substantially justified in a pre-Colvin decision in relying on 
its own medical judgment).  As each one of the Board decisions 
was ascribed to by the medical member of the panel, it cannot be 
said that all the evidence of record supported the moving party's 
position.  The opinion that the evidence was insufficient to 
establish a TDIU was supported by the medical member of the panel 
and the Board apparently relied on the medical judgment he 
provided in deciding the appeals.

Therefore, as the record at the time of the September 1978, 
November 1983, and August 1989 Board decisions included medical 
evidence both for and against the conclusion that the appellant 
was prohibited from working as a result of his service-connected 
dermatological disorder (and his psychiatric disability), the 
moving party's argument remains one that the Board should have 
weighed or evaluated the evidence differently, and, thus, cannot 
form the basis for a finding of clear and unmistakable error.  38 
C.F.R. § 20.1403(d)(3).

The appellant has also suggested or intimated that the record was 
incomplete when the Board issued each of its decisions.  He has 
maintained that "but for" the lack of a diagnosis of a war-
related psychiatric disorder, a TDIU would have been granted.  In 
accordance with Russell v. Principi, 3 Vet. App. 310 (1992), 
Newman v. Brown, 5 Vet. App. 99 (1993), and Fugo v. Brown, 6 Vet. 
App. at 40, the Board finds that this is not a valid claim of 
error.

The Court, in Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), 
stated the following:

. . . We have held that "[a] determination 
that there was a 'clear and unmistakable 
error' must be based on the record and law 
that existed at the time of the prior . . . 
decision."  Russell v. Principi, 3 Vet. 
App. 310, 314 (1992) (en banc).  Thus, a 
claim of [clear and unmistakable error 
(CUE)] is based upon an assertion that 
there was an incorrect application of the 
law or fact as it existed at the time of 
the disputed adjudication.  Id.  Since an 
analysis of whether CUE has been committed 
may only proceed on the record, id., 
evidence that was not part of the record at 
the time of the prior determination may not 
form the basis of a finding that there was 
an act of clear and unmistakable error.

While it is true that an incomplete record, or one lacking in 
detail, may ultimately lead to an incorrect determination, it 
cannot be said that an incomplete record is also an incorrect 
record.  If the facts contained in the record are correct, it is 
not erroneous, although not embodying all of the relevant facts.  
Rather, an incomplete record is just that - incomplete.  It 
allows for further development of facts and law to advance the 
service member's claim.  "New or recently developed facts or 
changes in the law subsequent to the original adjudication may 
provide grounds for reopening a case or for a de novo review but 
they do not provide a basis for revising a finally decided 
case."  Russell. at 313.  

Thus, an incomplete record, factually correct in all other 
respects, is not clearly and unmistakably erroneous.  This is 
true even in the present case where the possible cause of the 
record's "incompleteness" is the appellant's lack of 
communication to the VA that he might be suffering from 
additional service-related disabilities or the VA's possible 
breach of duty to assist the appellant when it did not perform a 
general medical examination in order to determine whether the 
appellant was suffering from any additional disabilities that 
could be service-connected.  In short, the VA's, i.e., the 
Board's, possible breach of the duty to assist cannot form a 
basis for a claim of clear and unmistakable error because such a 
breach creates only an incomplete rather than an incorrect 
record.  As unjust as this finding may appear, it is dictated by 
the law by which the Board is bound.  38 C.F.R. § 20.1403(d)(2).

It has also been claimed by the appellant that in each decision 
it issued in September 1978, November 1983, and August 1989, the 
Board failed to apply a laundry list of regulations and laws.  
This listing included 38 C.F.R. §§ 1.773, 1.774, 3.3, 3.4, 3.5, 
3.156, 3.157, 3.302, 3.323, 3.326, 3.340, 3.341, 3.400, 4.6, 
4.13, 4.15, 4.21, 4.41, 4.42, 4.125, 4.128, 4.129, 4.130, 4.131, 
4.132, 4.150 and 38 U.S.C. §§ 503, 1702, 5110, 5902, and 5904.  
It is noted that the appellant did not expand his discussion on 
these assertions.  In other words, the assertions were merely 
made without any additional descriptive argument provided as to 
how the Board failed to apply the laws and regulations to the 
claim in September 1978, November 1983, and August 1989.  In 
order to show that clear and unmistakable error occurred, the 
evidence must show that the law was incorrectly applied to the 
facts as they were known at the time and that, had the error not 
occurred, the decision would have been manifestly different.  
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In this instance, the appellant has not explained how the laws 
and regulations were incorrectly applied.  The appellant has not 
clarified how the decisions would have been "manifestly 
different" if the laws and regulations were applied in a 
different manner.  Instead of being specific in his arguments 
with respect to the laws and regulations, the appellant has been 
vague and imprecise and, as such, it is not clear how a different 
result would have ensued.  Hence, nonspecific allegations of 
failure to follow regulations are insufficient to satisfy the 
requirement of the pleading requirements, and as such, the 
argument is dismissed without prejudice.

Finally, the appellant's testimony suggests or insinuates that in 
each decision, the Board was somehow arbitrary, capricious, and 
violated appellant's statutory rights.  Yet, the appellant has 
not expanded his arguments with respect to these points, either.  
He has not said how each decision was arbitrary.  He has not 
pointed out why each of the Board's decisions was capricious.  
Moreover, the appellant has not detailed what statutory rights 
were violated by the Board.  In other words, the appellant's 
statements were vague and inarticulately crafted.  The Board 
therefore finds that the appellant has failed to plead a valid 
clear and unmistakable error claim with respect to these points, 
and as such, this portion of the appeal must be dismissed.

Hence, based upon the above discussion, as the September 20, 
1978, November 2, 1983, and August 30, 1989 Board decisions 
contains no error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to which 
reasonable minds could not differ, that the result would be 
manifestly different but for such error, the September 20, 1978, 
November 2, 1983, and August 30, 1989, Board decisions were not 
clearly and unmistakably erroneous in denying the appellant's 
claim for a TDIU.  


ORDER

1.  The motion to revise or reverse the September 20, 1978, 
decision of the Board, which denied entitlement to a TDIU, is 
denied.

2.  The motion to revise or reverse the November 2, 1983, 
decision of the Board, which denied entitlement to a TDIU is 
denied.

3.  The motion to revise or reverse the August 30, 1989, decision 
of the Board, which denied entitlement to a TDIU is denied.  



                       
____________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



